 Case 2:19-cv-11172-AC-SDD ECF No. 7 filed 08/19/19       PageID.33   Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JAY A. WENDEL and SANDRA L.
WENDEL,
                                             Case No. 2:19-cv-11172-AC-SDD
Plaintiffs,

       v.

BLUESTEM BRANDS, INC. d/b/a
FINGERHUT,

Defendant.

                              NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE JAY A. WENDEL and SANDRA L.

WENDEL (“Plaintiffs”) hereby notifies the Court that the Plaintiffs and

Defendant have settled all claims between them in this matter and are in the

process of completing the final closing documents and filing the dismissal. The

Parties anticipate this process to take no more than 60 days and request that the

Court retain jurisdiction for any matters related to completing and/or enforcing

the settlement. The Parties propose to file a stipulated dismissal with prejudice

within 60 days of submission of this Notice of Settlement and pray the Court to

stay all proceedings until that time.


Respectfully submitted this 19th day of August 2019.




                                         1
 Case 2:19-cv-11172-AC-SDD ECF No. 7 filed 08/19/19     PageID.34   Page 2 of 2



                                           s/ Nathan C. Volheim
                                           Nathan C. Volheim, #6302103
                                           Sulaiman Law Group, Ltd.
                                           2500 S. Highland Avenue, Suite 200
                                           Lombard, IL 60148
                                           (630) 575-8181
                                           nvolheim@sulaimanlaw.com
                                           Attorney for Plaintiffs



                          CERTIFICATE OF SERVICE

      I hereby certify that I today caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system, which will

be sent to all attorneys of record.


                                                 s/ Nathan C. Volheim
                                                 Nathan C. Volheim




                                       2
